Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of September 5,
2014, by DC-1001 WINDWARD CONCOURSE, LLC, a Delaware limited liability company
(“Joining Party”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.4 of the Second Amended and Restated Credit Agreement dated as of
May 28, 2014, as from time to time in effect (the “Credit Agreement”), by and
among Carter/Validus Operating Partnership, LP (the “Borrower”), KeyBank
National Association, for itself and as Agent, and the other Lenders from time
to time party thereto. Terms used but not defined in this Joinder Agreement
shall have the meanings defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of the
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if



--------------------------------------------------------------------------------

executed and delivered by 4 Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty and the Contribution Agreement to
confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
September 5, 2014.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

DC-1001 WINDWARD CONCOURSE, LLC,

a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer       [SEAL]

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent By:   /s/ Kristin Centracchio Name:  
Kristin Centracchio Its:   Vice President

 

KeyBank/CVReit – Signature Page to Joinder Agreement – Windward Data Center